Citation Nr: 0726285	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-17 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an allergic sinus 
disorder.  

2.  Entitlement to service connection for bilateral pes 
planus.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for pseudo folliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served in the Army National Guard, to include 
periods of active duty for training (ACDUTRA) from March 3 to 
July 29, 1994; June 1 to June 15, 1996; from June 12 to June 
26, 1999, and from June 15 to June 29, 2002.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

In June 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  At the proceeding, 
the submitted evidence accompanied by a waiver of initial RO 
consideration.  This evidence will be considered by the Board 
in the adjudication of his appeal.  The veteran also offered 
testimony regarding a claim for an increased evaluation for a 
left ankle disability.  The record reflects that in February 
2007, that issue was denied by the Board.  The Board 
construes the testimony, and the evidence presented at the 
veteran's hearing as a new claim for an increased evaluation, 
and the matter is referred to the RO for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2006).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(2), (24) (West 2002 & Supp. 2005); 38 C.F.R. § 3.6(a) 
(2006).  INACDUTRA includes duty (other than full- time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d) (4) 
(2006).  Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. at 476-78.  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (2006) (limiting the type of evidence accepted 
to verify service dates).  

The record shows that the veteran was put on physical profile 
in September 2002 due to pseudofolliculitis barbae, and a 
private examiner has stated in an August 2002 letter that the 
veteran's pseudofolliculitis barbae is the result of his 
shaving in service.  Another private examiner stated in a 
July 2005 letter that the veteran's pseudofolliculitis barbae 
was created and exacerbated over a period of time when he was 
required to shave.  The record reflects some periods of 
ACTDUTRA for the veteran as noted above.  However complete 
information regarding his reserve duty is not of record.  As 
such, the Board does not know when the veteran was called to 
active duty or the dates or length of his tours of active 
duty for training.  This information is vital to a 
determination regarding his claim. 

At his hearing before the Board in June 2007, the veteran 
argued that his pes planus is aggravated by his service-
connected left ankle disability.  The RO has not considered 
this theory of entitlement to service connection for pes 
planus.  The United States Court of Appeals for Veterans 
Claims (Court) has held that alternative theories of 
entitlement to the same benefit do not constitute separate 
claims, but are instead encompassed within a single claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346 (Fed. Cir. 2005).  Thus a remand is required to 
address entitlement to secondary service connection based on 
aggravation.  

Regarding the claim for hypertension, medical records show 
the veteran had elevated blood pressure measurements during a 
period of ACDUTRA in on June 13, 1996.  At that time his 
readings were 164/110, 190/80, and 164/80.  The finding was, 
possible hypertension.  Elevated readings have been noted in 
VA treatment records in 2000 and the veteran has been 
prescribed medication.  On VA examination in April 2004, 
essential hypertension was diagnosed.  A compensation 
examination is necessary to provide a nexus opinion regarding 
whether the elevated blood pressures noted during ACDUTRA 
were the onset of hypertension.  

Additionally, the veteran was treated for allergic rhinitis 
on June 25, 2002, during a period of ACTDUTRA.  VA outpatient 
treatment records show that the veteran was prescribed nasal 
sprays in 2002 and 2003.  A VA examination to determine if 
the veteran has allergic rhinitis and if so whether the June 
25, 2002 treatment was the onset of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
National Personnel Records Center 
(NPRC), the U.S. Army Reserve Personnel 
Center, and/or the appropriate state 
Adjutant General Office verify all 
periods of the veteran's service 
including all periods of ACDUTRA and 
INACDUTRA as a member of the Army 
National Guard.  In particular, efforts 
must be undertaken to determine to the 
status of the veteran, and the exact 
dates of his assignment from 2002 to 
the present.  If necessary, the 
National Personnel Records Center and 
the Arkansas Adjutant General should be 
separately contacted to obtain the 
exact dates and status of the claimant 
during all periods of ACDUTRA, 
INACDUTRA, or other service while a 
member of Army National Guard.

2.  Schedule the veteran for an 
examination to evaluate his hypertension.  
All indicated tests should be conducted 
and the claims file must be made 
available to the examiner for review.  
The examiner should offer and opinion 
with complete rationale as to whether it 
is as least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that hypertension had 
its onset during active duty for 
training, or is in any other way causally 
related to his periods of active duty for 
training.  

3.  Schedule the veteran for an 
examination to evaluate his bilateral pes 
planus.  All indicated tests should be 
conducted and the claims file must be 
made available to the examiner for 
review.  The examiner should offer and 
opinion with complete rationale as to 
whether it is as least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that pes planus had 
its onset during active duty for 
training, or is in any other way causally 
related to his periods of active duty for 
training.  The examiner should also 
indicate whether it is as least as likely 
as not (i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) that 
the pes planus is due to or aggravated by 
the service-connected left ankle 
disorder.  

4.  Schedule the veteran for an 
examination to evaluate his allergic 
rhinitis.  All indicated tests should be 
conducted and the claims file must be 
made available to the examiner for 
review.  The examiner should offer and 
opinion with complete rationale as to 
whether it is as least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that allergic 
rhinitis had its onset during active duty 
for training, or is in any other way 
causally related to his periods of active 
duty for training.  

5.  Then, after undertaking any 
additional development deemed 
necessary, readjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

